     Case 1:19-cv-02379-KBJ Document 1-6 Filed 08/07/19 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,
2138 Rayburn House Office Building
Washington, D.C. 20515,

                              Plaintiff,

                                              Case No. 1:19-cv-2379
     v.


DONALD F. MCGAHN II,
51 Louisiana Avenue, N.W.
Washington, D.C. 20001,

                               Defendant.




                                  Exhibit F
8/5/2019                 Case   1:19-cv-02379-KBJ
                         Department of Justice Issues StatementDocument
                                                               on Testimony of1-6
                                                                              FormerFiled  08/07/19
                                                                                    FBI Director         Page
                                                                                                 James Comey     2| of
                                                                                                             | OPA     3
                                                                                                                    Department of Justice




        JUSTICE NEWS

                                                               Department of Justice

                                                                Office of Public Affairs


      FOR IMMEDIATE RELEASE                                                                                      Thursday, June 8, 2017


       Department of Justice Issues Statement on Testimony of Former FBI Director James
                                           Comey

      In response to testimony given today by former FBI Director James Comey, Department of Justice Spokesman Ian Prior
      issued the following statement:

                      Shortly after being sworn in, Attorney General Sessions began consulting with career Department of
                      Justice ethics officials to determine whether he should recuse himself from any existing or future
                      investigations of any matters related in any way to the campaigns for President of the United States.

              Those discussions were centered upon 28 CFR 45.2, which provides that a Department of Justice attorney
              should not participate in investigations that may involve entities or individuals with whom the attorney has a
              political or personal relationship. That regulation goes on to define “political relationship” as:

              “[A] close identification with an elected official, a candidate (whether or not successful) for elective, public office,
              a political party, or a campaign organization, arising from service as a principal adviser thereto or a principal
              official thereof ***”

              Given Attorney General Sessions’ participation in President Trump’s campaign, it was for that reason, and that
              reason alone, the Attorney General made the decision on March 2, 2017 to recuse himself from any existing or
              future investigations of any matters related in any way to the campaigns for President of the United States.

                      In his testimony, Mr. Comey stated that he was “not *** aware of” “any kind of memorandum issued from
                      the Attorney General or the Department of Justice to the FBI outlining the parameters of [the Attorney
                      General’s] recusal.” However, on March 2, 2017, the Attorney General’s Chief of Staff sent the attached
                      email specifically informing Mr. Comey and other relevant Department officials of the recusal and its
                      parameters, and advising that each of them instruct their staff “not to brief the Attorney General *** about,
                      or otherwise involve the Attorney General *** in, any such matters described.”



                      During his testimony, Mr. Comey confirmed that he did not inform the Attorney General of his concerns
                      about the substance of any one-on-one conversation he had with the President. Mr. Comey said,
                      following a morning threat briefing, that he wanted to ensure he and his FBI staff were following proper
                      communications protocol with the White House. The Attorney General was not silent; he responded to
                      this comment by saying that the FBI and Department of Justice needed to be careful about following
                      appropriate policies regarding contacts with the White House.



                      Despite previous inaccurate media reports, Mr. Comey did not say that he ever asked anyone at the
                      Department of Justice for more resources related to this investigation.




https://www.justice.gov/opa/pr/department-justice-issues-statement-testimony-former-fbi-director-james-comey                                1/2
8/5/2019                 Case   1:19-cv-02379-KBJ
                         Department of Justice Issues StatementDocument
                                                               on Testimony of1-6
                                                                              FormerFiled  08/07/19
                                                                                    FBI Director         Page
                                                                                                 James Comey     3| of
                                                                                                             | OPA     3
                                                                                                                    Department of Justice

                      In conclusion, it is important to note that after his initial meeting with career ethics officials regarding
                      recusal (and including the period prior to his formal recusal on March 2, 2017), the Attorney General has
                      not been briefed on or participated in any investigation within the scope of his recusal.


      Component(s):
      Office of the Attorney General

      Press Release Number:
      17-631

                                                                                                                     Updated June 8, 2017




https://www.justice.gov/opa/pr/department-justice-issues-statement-testimony-former-fbi-director-james-comey                                2/2
